Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,379,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of claims in US Patent ‘439 overlaps with the claimed limitations.
Current application (17/857,139)
US Patent (11,379,439)
21. A method of migrating data from a first database to a second database, the data susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database, the method comprising: 

transferring a plurality of segments of data from the first database to the second database and generating a first digital signature for each transferred segment; 

iteratively: identifying a set of segments that have been modified in the first database since the last transfer of one or more segments to the second database, before the data is available for access through the second database, said identifying comprising generating a second digital signature for each transferred segment in the set and comparing the second digital signature with the first digital signature; 




transferring the set of identified segments from the first database to the second database, each transferred, identified segment to replace a previously transferred segment, said iterations terminating after a determination that no segment in the first database has been modified since the last transfer of one or more segments to the second database, such that all the segments stored in the second database now match all of the transferred segments in the first database.
1. A method of migrating data from a first database to a second database, wherein the data is susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database, the method comprising:

transferring segments of data incrementally from the first database to the second database and generating a first digital signature for each transferred segment;

identifying (i) a set of transferred segments that have been modified in the first database before the data is available for access through the second database and (ii) a set of transferred segments that have not been modified by generating a second digital signature for each transferred segment in the set and comparing the second digital signature for the segments with the first digital signature for the segments, wherein the set of transferred segments that have not been modified are not transferred again;

transferring the modified segments from the first database to the second database in order to replace the previously transferred segment with the modified segment; and
iteratively identifying modified segments using the digital signatures and transferring the modified segments until a determination is made that all the data has been transferred to the second database and all the segments stored in the second database now match all of the corresponding transferred segments in the first database.
22. The method of claim 21, wherein identifying the set of transferred segments comprises identifying a set of segments that have not been modified, wherein the set of segments that have not been modified are not transferred again.
1… identifying (i) a set of transferred segments that have been modified in the first database before the data is available for access through the second database and (ii) a set of transferred segments that have not been modified by generating a second digital signature for each transferred segment in the set and comparing the second digital signature for the segments with the first digital signature for the segments, wherein the set of transferred segments that have not been modified are not transferred again…
23. The method claim 21, wherein when the iterations terminate, the data stored in the second database is available for access through the second database.
1… wherein the data is susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database…
24. The method of claim 21, wherein each of the transferred segments comprises a plurality of rows in a table of the database.
2.  The method of claim 1, wherein each of the transferred segments comprises a plurality of rows in a table of the database.
25. The method of claim 24, wherein a particular transferred segment comprises only a subset of the rows of a table but not all of the rows of the table.
3.  The method of claim 2, wherein a particular transferred segment comprises only a subset of the rows of a table but not all of the rows of the table.
26. The method of claim 24, wherein a first transferred segment comprises a first plurality of rows in a particular table and a second transferred segment comprises a second plurality of rows in the particular table.
4.  The method of claim 2, wherein a first transferred segment comprises a first plurality of rows in a particular table and a second transferred segment comprises a second plurality of rows in the particular table.
27. The method of claim 26, wherein the first and second pluralities of rows do not overlap.
5.  The method of claim 4, wherein the first and second pluralities of rows do not overlap.
28. The method of claim 26, wherein each row in the first plurality of rows has a same first value for a first column of the particular table and each row in the second plurality of rows has a same second value for the first column of the particular table.
6.  The method of claim 4, wherein each row in the first plurality of rows has a same first value for a first column of the particular table and each row in the second plurality of rows has a same second value for the first column of the particular table.
29. The method of claim 24, wherein generating the digital signature for a particular segment comprises:
generating a hash value for each row in each segment;
generating a value for the segment from the hash values for the rows of the segment.
7.  The method of claim 2, wherein generating the digital signature for a particular segment comprises: 
generating a hash value for each row in each segment; generating a value for the segment from the hash values for the rows of the segment.
30.  The method of claim 29, wherein the value for the segment is the same irrespective of the order of the rows in the segment.
8.  The method of claim 7, wherein the value for the segment is the same irrespective of the order of the rows in the segment.
31.  A non-transitory machine-readable medium storing a program which when executed by at least one processing unit migrates data from a first database to a second database, the data susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database, the program comprising sets of instructions for: 

transferring a plurality of segments of data from the first database to the second database and generating a first digital signature for each transferred segment; iteratively:

identifying a set of segments that have been modified in the first database since the last transfer of one or more segments to the second database, before the data is available for access through the second database, said identifying comprising generating a second digital signature for each transferred segment in the set and comparing the second digital signature with the first digital signature;




transferring the set of identified segments from the first database to the second database, each transferred, identified segment to replace a previously transferred segment,

said iterations terminating after a determination that no segment in the first database has been modified since the last transfer of one or more segments to the second database, such that all the segments stored in the second database now match all of the transferred segments in the first database.
9.  A non-transitory machine-readable medium storing a program which when executed by at least one processing unit migrates data from a first database to a second database, wherein the data is susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database, the program comprising sets of instructions for:

transferring segments of data incrementally from the first database to the second database and generating a first digital signature for each transferred segment;

identifying (i) a set of transferred segments that have been modified in the first database before the data is available for access through the second database and (ii) a set of transferred segments that have not been modified by generating a second digital signature for each transferred segment in the set and comparing the second digital signature for the segments with the first digital signature for the segments, wherein the set of transferred segments that have not been modified are not transferred again;

transferring the modified segments from the first database to the second database in order to replace the previously transferred segment with the modified segment; and

iteratively identifying modified segments using the digital signatures and transferring the modified segments until a determination is made that all the data has been transferred to the second database and all the segments stored in the second database now match all of the corresponding transferred segments in the first database.
32.  The non-transitory machine-readable medium of claim 31, wherein identifying the set of transferred segments comprises identifying a set of segments that have not been modified, wherein the set of segments that have not been modified are not transferred again.
9.. identifying (i) a set of transferred segments that have been modified in the first database before the data is available for access through the second database and (ii) a set of transferred segments that have not been modified by generating a second digital signature for each transferred segment in the set and comparing the second digital signature for the segments with the first digital signature for the segments, wherein the set of transferred segments that have not been modified are not transferred again…
33.  The non-transitory machine-readable medium claim 31, wherein when the iterations terminate, the data stored in the second database is available for access through the second database.
9… 
wherein the data is susceptible to change at the first database before all of the data is migrated to the second database and is available for access through the second database,
34.  The non-transitory machine-readable medium of claim 31, wherein each of the transferred segments comprises a plurality of rows in a table of the database.
10…  The non-transitory machine-readable medium of claim 9, wherein each of the transferred segments comprises a plurality of rows in a table of the database.
35.  The non-transitory machine-readable medium of claim 34, wherein a particular transferred segment comprises only a subset of the rows of a table but not all of the rows of the table.
11.  The non-transitory machine-readable medium of claim 10, wherein a particular transferred segment comprises only a subset of the rows of a table but not all of the rows of the table.
36.  The non-transitory machine-readable medium of claim 34, wherein a first transferred segment comprises a first plurality of rows in a particular table and a second transferred segment comprises a second plurality of rows in the particular table.
12.  The non-transitory machine-readable medium of claim 10, wherein a first transferred segment comprises a first plurality of rows in a particular table and a second transferred segment comprises a second plurality of rows in the particular table.
37.   The non-transitory machine-readable medium of claim 36, wherein the first and second pluralities of rows do not overlap.
5.  The method of claim 4, wherein the first and second pluralities of rows do not overlap.
38.  The non-transitory machine-readable medium of claim 36, wherein each row in the first plurality of rows has a same first value for a first column of the particular table and each row in the second plurality of rows has a same second value for the first column of the particular table.
13.   The non-transitory machine-readable medium of claim 12, wherein each row in the first plurality of rows has a same first value for a first column of the particular table and each row in the second plurality of rows has a same second value for the first column of the particular table.
39.  The non-transitory machine-readable medium of claim 34, wherein generating the digital signature for a particular segment comprises:

generating a hash value for each row in each segment;
generating a value for the segment from the hash values for the rows of the segment.
14.  The non-transitory machine-readable medium of claim 10, wherein the set of instructions for generating the digital signature for a particular segment comprises sets of instructions for:
generating a hash value for each row in each segment;
generating a value for the segment from the hash values for the rows of the segment.
40.  The non-transitory machine-readable medium of claim 39, wherein the value for the segment is the same irrespective of the order of the rows in the segment.
15.  The non-transitory machine-readable medium of claim 14, wherein the value for the segment is the same irrespective of the order of the rows in the segment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (9,715,434) discloses that “segments of a file to be migrated from a source storage tier to a target storage tier” (Abstract); “updated periodically by scanning segments stored in the storage containers” (Col. 6, lines 43-67); “fingerprint of the segment”, abstract; “the file has been changed (e.g. deleted, updated) in the source tier” (Col. 11, lines 63 to Col. 12, line 14); “before updating metadata of the source tier and/ target tier to reflect that the file indeed has been migrated to the target tier... a file is verified to be properly written to the target tier by reading back” (Col. 11, line 63 to Col. 12, line 14). 
Colgrove et al. (10,303,390) discloses comparing a fingerprint (as digital signature) for the first data segment to fingerprints for every data segment that already stored within the storage system (Col. 33, lines 22-49).
Pamucci (11,449,584) discloses the digital signatures can be used to authenticate a position of the portion of the video data relative to at least one other portion of the video data (abstract).
Shah et al. (2017/0364685) discloses when using digital signatures, the signed components can be updated by a signed update package (paragraph [0054]).
Leggette et al. (2019/0095101) discloses digital signature (paragraph [0087]) and comparing the modified verification code (paragraph [0122]).
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Alexander Taningco can be reached at (571) 272-8048.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Center.  Status information for published applications may be obtained from Patent Center.   For more information about the Patent Center, see https://patentcenter.uspto.gov.  Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2844